This writ of error is prosecuted from a judgment rendered against the sureties on a forfeited bail bond. The record discloses that judgment nisi was entered against principal and sureties, and upon final hearing, judgment rendered against the sureties. This judgment was not made final as to the principal, nor was any disposition of the case made as to such principal. He being *Page 95 
a necessary party to the suit, should have been disposed of in some legal manner, in order to constitute the judgment rendered a finality. This not having been done, the judgment rendered is not such a final disposition of the case as authorized the prosecution of an appeal or writ of error. As presented by this record, we are of opinion the jurisdiction of the court can not attach to this appeal. Such seems to be the rule in the courts of this State in civil cases. Mignon v. Brinson, 74 Tex. 18; Wootters v. Kauffman, 67 Tex. 497; Simpson v. Bennett,42 Tex. 241; Martin v. Crow, 28 Tex. 615
[28 Tex. 615]. After forfeiture of bail bonds, the procedure and practice in scire facias are the same as in civil cases. Hart v. The State, 13 Texas Crim. App., 555; Houston v. The State, Id., 558. This is well settled now in this State. It is also well settled, that appeals can not be entertained in this court in criminal cases in the absence of a final judgment, and when such final judgment is not disclosed by the transcript, the appeal must be dismissed. This rule applies in felony cases, and in this latter character of case the final judgment is the sentence, except in cases wherein the death penalty has been inflicted.
For the reasons indicated, the appeal is dismissed.
Dismissed.
Judges all present and concurring.